UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4884



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD J. RIZZI,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:04-
cr-00425-JFM)


Submitted:   February 7, 2007              Decided:   March 12, 2007


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, Staff
Attorney, Joanna Silver, Assistant Federal Public Defender,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Philip S. Jackson, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard J. Rizzi was convicted after a guilty plea to one

count of possession of a firearm by a felon in violation of 18

U.S.C. § 922(g)(1) (2000), and was sentenced to twelve months and

one day in prison.   On appeal, Rizzi asserts the district court

erred in denying his motion to suppress because the execution of

the search warrant by law enforcement was unreasonable under the

Fourth Amendment based on the totality of the circumstances.

Specifically, Rizzi asserts that because (I) there was no good

reason to execute the search warrant at night; (ii) the police

failed to comply with the “knock and announce” requirement of the

Fourth Amendment; and (iii) there were more than twenty officers

present to execute the warrant, the execution of the warrant

violated the Fourth Amendment.*   Finding no error, we affirm.

          We review a district court’s factual findings underlying

a motion to suppress ruling for clear error and the district

court’s legal determinations de novo.      See Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Bush, 404 F.3d

263, 275 (4th Cir.), cert. denied, 126 S. Ct. 289 (2005).   When a

suppression motion has been denied, we review the evidence in the

light most favorable to the Government.      See United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).



     *
      Rizzi’s guilty plea reserved his right to challenge on appeal
the district court’s denial of his motion to suppress.

                              - 2 -
            The lawfulness of an entry by state officers executing a

search warrant is determined by reference to the Fourth Amendment

reasonableness standard.    See Mensh v. Dyer, 956 F.2d 36, 40 (4th

Cir. 1991).     To be constitutional, a search made pursuant to a

search warrant must be “reasonable.”      See Vernonia Sch. Dist. v.

Acton, 515 U.S. 646, 653 (1995).     When law enforcement officials

are searching for evidence of a crime, reasonableness requires

probable cause and a warrant unless one of the exceptions to the

warrant requirement applies.    See Katz v. United States, 389 U.S.

347, 357 (1967) (calling “per se unreasonable” any search conducted

without a warrant issued by a judge or magistrate pursuant to a

showing of probable cause and in the absence of an exception).

Whether a particular search meets the reasonableness standard “is

judged by balancing its intrusion on the individual's Fourth

Amendment     interests   against   its   promotion   of   legitimate

governmental interests.”    Skinner v. Ry. Labor Executives' Ass'n,

489 U.S. 602, 619 (1989) (internal quotations omitted).

            We have previously held in a prior appeal in this very

case that a search warrant executed at night pursuant to § 879 need

only be supported by probable cause.      See United States v. Rizzi,

434 F.3d 669, 674 (4th Cir. 2006).        Rizzi does not assert the

search warrant of his home was not supported by probable cause.

Accordingly, we conclude that Rizzi’s argument the police needed a




                                - 3 -
“good reason” to execute the search warrant at 4:30 a.m. is

meritless.

          Rizzi correctly asserts that the reasonableness inquiry

under the Fourth Amendment includes the common law principle that

law enforcement officers should knock and announce their presence

and then wait a reasonable period of time before entering a

residence.   See Wilson v. Arkansas, 514 U.S. 927, 931-34 (1995);

Gould v. Davis, 165 F.3d 265, 270 (4th Cir. 1998).   Although this

requirement protects an individual's interest in avoiding the

destruction of property that may be caused by a forcible entry and

his interest in being able to prepare himself for an entry by law

enforcement officers, see Richards v. Wisconsin, 520 U.S. 385, 393

n.5 (1997), the requirement must also take into consideration that

law enforcement officers who suspect imminent loss of evidence must

be able to enter a home before contraband may be discarded.    See

United States v. Banks, 540 U.S. 31, 38 (2003).    It was for this

reason that the Supreme Court in Banks held that a fifteen to

twenty second wait by police after announcing their presence was

sufficient time before entering. Id. (“[W]e think that after 15 or

20 seconds without a response, police could fairly suspect that

cocaine would be gone if they were reticent any longer.”).

          The fact that the search warrant was executed at night

while Rizzi was asleep does not, as Rizzi suggests, make the period

of time waited by police unreasonable.    It is not the amount of


                              - 4 -
time it takes for an occupant of a dwelling to reach the door, but

the exigency of the search that is relevant.   See Banks, 540 U.S.

at 40 (“[T]he crucial fact in examining [police] actions is not

time to reach the door but the particular exigency claimed.   On the

record here, what matters is the opportunity to get rid of cocaine,

which a prudent dealer will keep near a commode or kitchen sink.”).

Accordingly, we conclude the mere fact the search warrant was

executed at night did not make the fifteen to twenty second wait by

police violative of the Fourth Amendment.

          We also conclude that Rizzi’s argument regarding the many

police officers involved in the warrant’s execution is similarly

unavailing.   While it is true there were approximately twenty-four

officers involved in the execution of the warrant, Rizzi asserts no

judicial authority for the proposition that a nighttime search may

become invalid if too many police officers take part in its

execution.    Moreover, there is no assertion by Rizzi that police

coerced or intimidated him into making a statement regarding the

location of guns in his basement.   Accordingly, the cases cited by

Rizzi regarding coercive conduct by police during warrantless

searches are inapposite. See United States v. Jones, 641 F.2d 425,

428-30 (6th Cir. 1981) (finding search of home invalid because it

was conducted at night pursuant to an arrest warrant for defendant

who was not at the home searched and entry was made with an extreme

showing of force); Harless v. Turner, 456 F.2d 1337, 1338-39 (10th


                               - 5 -
Cir. 1972) (finding search of vehicle invalid because it was

warrantless and permission was obtained by four or five officers in

the middle of the night after waking the defendant from his sleep).

           Finally, the record reveals that not all twenty-four

officers were involved in the execution of the warrant at any one

time.   Rather, entry into Rizzi’s residence was secured by ten to

twelve SWAT team members, and the remaining twelve to fourteen

officers entered the residence after it was secured and the SWAT

team members left the residence. Accordingly, we conclude the mere

fact that twenty-four officers took part in the execution of the

warrant did not render its execution unreasonable under the Fourth

Amendment.      Based on the foregoing, we conclude the district court

correctly denied Rizzi’s motion to suppress and his motion for

reconsideration of the denial.

           Accordingly, we affirm Rizzi’s conviction and sentence.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 6 -